Little, J.
1. The superior court has a discretion in passing upon the sufficiency of evidence relied upon to support a verdict rendered in an inferior judicatory, and brought up for review upon certiorari. That discretion was not in the present case abused, the evidence on the trial in the city court being decidedly conflicting, and the superior court “upon a careful consideration of the record [being] satisfied that the ends of justice required a new trial.”
2. This court will not reverse a judgment in a certiorari case, remanding the same for a new trial, merely because in so doing the superior court did • not return the case to the court from which it came “with instructions.” Especially is this so, when the excepting party does not specify what the desired “instructions” should have been.

Judgment affirmed.


All concurring, except Fish, J., disqualified.